DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a Reply on 20 January 2022 that
Amended the title to adopt the Examiner’s suggestion thereby overcoming the title objection;
Amended claims 1-6 and 9-14 to delete the nonce term “unit” and add a “processor” which is art-recognized structure that is sufficient to perform the recited functions and thereby overcomes the 112(f) claim interpretations; and
Amended the independent claims 1, 7, 8, and 9 to further limit the learned model with teacher data inputs that define start or end times of the identified motions and which have necessitated new grounds of rejection additionally applying Narimatsu.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu {Chen Yu and D. H. Ballard, "Learning to recognize human action sequences," Proceedings 2nd International Conference on Development and Learning. ICDL 2002, 2002, pp. 28-33, doi: 10.1109/DEVLRN.2002.1011726}; Narimatsu (H. Narimatsu and H. Kasai, "Duration and Interval Hidden Markov Model for sequential data analysis," 2015 International Joint Conference on Neural Networks (IJCNN), 2015, pp. 1-8, doi: 10.1109/IJCNN.2015.7280808) and Challinor (US 9,358,456 B1).  It is noted that the relevance of Yu and Narimatsu is supplemented by marked-up versions of the reference, wherein all such mark-ups are hereby incorporated by reference to demonstrate relevance and claim mapping.
Claim 1
	In regards to claim 1, Yu discloses a motion recognition apparatus comprising:
a processor configured to {see Results and Analysis Section 6.2 and Table 1 which involve the use of a computer with processor to generate the results}
acquire time series information regarding motions of an operator 

recognize, on the basis of motion information that defines individual motions and the time series information, a motion of the operator corresponding to any one of the individual motions for each body part of the operator, and generate a motion recognition result including a start time and an end time of the individual motion corresponding to the recognized motion of the operator for each body part of the operator
{Action Recognition using, e.g., HMM (Hidden Markov Models) as shown in Fig. 1 and discussed in Sections 3, 5.1, and 5.2 Recognition of Human Actions that recognizes various types of motion such as eye fixation, head fixation, and action segments that correspond to motions of each body part (e.g. eye, head, left and right hands) that generates a motion recognition result (e.g. “picking up”, “folding”, “Action 3”) that includes start/end times (Fig. 2 and action segmenting into start/end times in Section 3)}; and



    PNG
    media_image1.png
    796
    780
    media_image1.png
    Greyscale

a learned model configured to have, as inputs, teacher data, the motion information and the time series information and have, as an output, information indicating the motion of the operator corresponding to any one of the individual motions, the teacher data that defines a start time or an end time of an identified motion for each body part
{see Action Recognition using, e.g., HMM (Hidden Markov Models) as shown in Fig. 1 and discussed in Sections 3, 5.1, and 5.2 which is a learned model that inputs the video sequence time series and recognizes/indicates the motion of the operator as 
Although Yu clearly employs a learned model in which the basis of recognition are action segments having start and end times such that the training of the HMM would include teacher data that defines a start time or an end time of an identified motion for each body part, Yu is not solely relied upon to teach this feature.
Narimatsu is a highly relevant and analogous reference from the same field of human behavior recognition and solves a similar problem applying learned models including HMM (Hidden Markov Models) to sequential event data such as individual motions for human behavior recognition.  See Introduction Section I, Section II. 
Narimatsu also teaches a learned model configured to have, as inputs, teacher data, the motion information and the time series information and have, as an output, information indicating the motion of the operator corresponding to any one of the individual motions, the teacher data that defines a start time or an end time of an identified motion for each body part {see the Duration and Interval Hidden Markov Model DI-HMM which is the main subject of the publication for modeling time-series sequential data for human behavior recognition in Section I while Section III and Fig. 1 teach individual motions (e.g. Sequence 1 and Sequence 2) having state durations and state intervals (start time and end time of individual motions as defined by the time intervals between motions and durations of each motion) which is further discussed in Section V which also refers to an explicit duration model.  Section VB clarifies that the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yu such that HMM (learned model) is configured to have, as inputs, teacher data, the motion information and the time series information and have, as an output, information indicating the motion of the operator corresponding to any one of the individual motions, the teacher data that defines a start time or an end time of an identified motion for each body part as taught by Narimatsu because Narimatsu motivates using interval/duration (end time and start time) as per Section VA Motivation.
	Although Yu generates a set of graphs that graphically depict/display the motion recognition result of each body part in a chronologically aligned manner on the basis of the generated motion recognition result, Yu is not relied upon to disclose a display  configured to display this graphical depiction.
Challinor is analogous art from the same field of human body motion recognition and displaying of recognized results.  Challinor teaches a processor (CPU 125) configured to 
acquire time series information regarding motions of an operator {capture move with camera step 910, Fig. 9; KINECT system with camera 105 and depth sensor 110 per Fig. 1A column 4, line 40—column 5, line 21};
recognize, on the basis of motion information that defines individual motions and the time series information, a motion of the operator corresponding to any one of the individual motions for each body part of the operator, and generate a motion recognition 
a display configured to display the motion recognition result of each body part in a chronologically aligned manner on the basis of the generated motion recognition result {Fig. 5, column 19, line 52—column 20, line 56 in which the on-screen avatar/dancer 540 displays the motion recognition result of each body part in a time-sequenced manner.  Note the slider for playback, playback time, frame number, individual body part recognition results such as left_arm, right_arm, left_leg, etc as well as moves (recognized actions) and move locations.  See also timeline 520 column 22, lines 8—column 23, line 30 which includes time intervals (start/end times) for moves/actions.  See also column 25, lines 9-34.  Display device in column 42, lines 48-55}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yu which generates a set of graphs that graphically depict/display the motion recognition result of each body part in a chronologically aligned manner on the basis of the generated motion recognition result to include a 
a display configured to display the motion recognition result of each body part in a chronologically aligned manner on the basis of the generated motion recognition result as taught by Challinor because doing so enables visualization of the moves/actions of avatar/dancer 540 displaying the motion recognition result of each body part in a time-sequenced manner in comparison with the expected time interval as to when the 
Claim 2
	In regards to claim 2, Yu discloses wherein the processor inputs the teacher data, the motion information and the time series information to the learned model and recognizes the motion of the operator corresponding to any one of the individual motions for each body part of the operator on the basis of information indicating the motion of the operator corresponding to any one of the individual motions output from the learned model {see Action Recognition using, e.g., HMM (Hidden Markov Models) as shown in Fig. 1 and discussed in Sections 3, 5.1, and 5.2 which is a learned model that inputs the video sequence time series and recognizes the motion of the operator as claimed}.
Claim 3
	In regards to claim 3, Yu discloses wherein processor generates the motion recognition result by calculating the start time and the end time of each motion of the operator recognized for each body part of the operator and associating the calculated start time and the end time with the individual motion {see Fig. 2 showing start/end times of each motion of each motion such as head, eye and hand actions}.
Claim 4
	In regards to claim 4, Yu discloses wherein the time series information is a video output from an image sensor {Section 3 discusses inputting/acquiring video sequences 

	Challinor teaches the processor extracts a skeleton of the operator on the basis of the video and recognizes the motion of the operator corresponding to any one of the individual motions for each body part of the operator on the basis of movement of the extracted skeleton {see Figs. 1B, 1C, 4, 5 illustrating skeleton extraction.  See also Fig. 9, step 910 provide/extract skeleton; column 1, line 63—column 2, line 12; column 4 lines 42-column 5, line 66; column 10, lines 35--column 11, line 60}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yu’s motion recognition processor to extract a skeleton of the operator on the basis of the video and recognize the motion of the operator corresponding to any one of the individual motions for each body part of the operator on the basis of movement of the extracted skeleton as taught by Challinor because skeleton extraction is a highly conventional functionality commercially and conveniently available from the Microsoft KNECT system and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 5
	In regards to claim 5, Yu discloses

the processor extracts feature amounts of movement of the operator from a video image of the video and recognizes the motion of the operator corresponding to any one of the individual motions for each body part of the operator on the basis of the extracted feature amount {Sections 3, 5.1, and 5.2 Recognition of Human Actions that extracts feature amounts of movement (e.g. raw position and rotation data of the hands in 5.1) as well as hand velocity on the table plane and velocity of rotation in 3 dimensions.  The HMM uses these extracted feature amounts to recognize various types of motion such as eye fixation, head fixation, and action segments that correspond to motions of each body part (e.g. eye, head, left and right hands) that generates a motion recognition result (e.g. “picking up”, “folding”, “Action 3”) that includes start/end times (Fig. 2 and action segmenting in Section 3}.
Claim 6
	In regards to claim 6, Yu discloses wherein the body parts of the operator include the right hand, the left hand, and the eyes of the operator {as per the Overview sections 4 and 7 eye gaze position (eye fixating) and hand manipulating are temporally related in that eye movements such that combining eye tracking and hand motions is advantageous for segmentation (start/end time) of motion/actions.  See also Sections 3, 

Independent Claims 7 and 9
The rejection of apparatus claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 7 and system claim 9 while noting that the citations above include method steps and that Yu discloses a sensor (video camera) with detection unit {Section 3 discusses inputting/acquiring video sequences captured by a video camera while noting that a video sequence is time series information regarding the detected motions of an operator as shown in Figs. 1, 5}.

Independent Claim 8
In regards to claim 8, rejection of apparatus claim 1 above applies mutatis mutandis to the corresponding limitations of claim 8 but Yu is not relied upon to disclose a computer-readable storage medium implementation.  Challinor teaches a computer-readable storage medium implementation {see column 2, lines 38-52; column 41, line 57—column 42, line 47 and claims 1-12}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yu such that the method disclosed therein is implemented on a computer-readable storage medium as taught by Challinor because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 10-12; 15-18
The rejection of claims 3, 4, 5; 6, 6, and 6 above applies mutatis mutandis to the corresponding limitations of claims 10-12; and 15-18, respectively.
Claim 13
	In regards to claim 13, Yu discloses,
wherein the time series information is a video output from an image sensor {action recognition is disclosed as conventionally/traditionally includes a camera in the abstract.  Section 3 discusses inputting/acquiring video sequences captured by a video camera while noting that a video sequence is time series information regarding the motions of an operator as shown in Figs. 1, 5}, and 
the processor extracts feature amounts of movement of the operator from a video image of the video and recognizes the motion of the operator corresponding to any one of the individual motions for each body part of the operator on the basis of the extracted feature amount
{Sections 3, 5.1, and 5.2 Recognition of Human Actions that extracts feature amounts of movement (e.g. raw position and rotation data of the hands in 5.1) as well as hand velocity on the table plane and velocity of rotation in 3 dimensions.  The HMM uses these extracted feature amounts to recognize various types of motion such as eye fixation, head fixation, and action segments that correspond to motions of each body part (e.g. eye, head, left and right hands) that generates a motion recognition result (e.g. “picking up”, “folding”, “Action 3”) that includes start/end times (Fig. 2 and action segmenting in Section 3}.
Claim 14
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reiner discloses US 20210221404 A1 machine learning models in which training sessions include start time and end time of event segments.  See [0086], [0128]-[0132].
Kim US 20200074158 A1 discloses in [0052] “Here, the human behavior recognition apparatus 100 may output information about the ultimately recognized action of the person, the start time of the action, and the end time of the action as the results of the ultimately recognized action of the person.”  Fig. 1 (copied below) reads on the claimed display unit configured to display the motion recognition result of each body part in a chronologically aligned manner on the basis of the generated motion recognition result

    PNG
    media_image2.png
    573
    626
    media_image2.png
    Greyscale
 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486